DETAILED ACTION

Response to Amendment
The Applicant’s amendment, filed 02/21/2022, was received and entered. As the results, dependent claims 2, 4, 12 and 15 were cancelled. Each of the independent claims 1, 8 and 9 was amended with the limitations of cancelled dependent claims 2, 4, 12 and 15. No new claims were added. Therefore, claims 1, 3, 5-11, 13-14 and 16-18 are pending in this application at this time.

Allowable Subject Matter
Claims 1, 3, 5-11, 13-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	Based on the limitations of the amended claims 1, 8 and 9, Examiner performed updated searches and found new references, such as Hou et al. (US 2014/0349623), Gagnon et al. (US 9,177,293), Farris (US 2015/0043724), Cornwell et al. (US 2021/0058507), COX et al. (US 8,238,532), Kantorowiez et al. (US 2021/0044616), etc. (see the USPTO Form 892 for more details). The above new references teach systems and methods of detecting and preventing unwanted calls, spam calls, threating/harassing calls, etc. based on caller ID and call signaling information in incoming calls, such as phone numbers of calling parties, call lines, call types, carriers associated with the calls, etc. However, none of the above references, singly or in combination clearly teach or fairly suggest a combination of the features, as well as the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300



/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2022